Stephens, J.
1. An indemnity bond in favor of a public board or body, as the board of education of McIntosh county, executed by one having a contract with the obligee for the erection of a school building, as principal, and by another as surety, conditioned for the faithful performance by the principal of the contract, which bond upon its face indemnifies the said board of education of McIntosh county only, and does not by its terms purport to be for the use of any person “doing work or furnishing skill, tools, machinery or materials under or for the purpose of such contract,” and which nowhere expressly purports to be tlie statutory bond required of a contractor for the doing of public work, as provided by the act approved August 19, 1916 (Ga. L.' 1916, p. 94), is not the statutory bond required of contractors for the benefit of such last-named persons under that act. American Surety Co. v. Small Quarries Co., 157 Ga. 33 (120 S. E. 617).
2. The petition in a suit against the surety by one furnishing materials for the erection of the school building for the public board therein referred to was properly dismissed on demurrer.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.